Citation Nr: 1823934	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  09-02 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities, before August 31, 2010.  


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to November 1981. 
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In March 2016, the issue of an increased initial disability rating greater than 30 percent for PTSD was again before the Board.  The Board denied the issue and found that the record did not reasonably raise entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a September 2017 memorandum decision, the Court affirmed the Board's decision denying entitlement to a schedular rating greater than 30 percent for PTSD before October 5, 2011, and remanded the issue of TDIU, finding the record indeed raised the issue of entitlement to a TDIU prior to August 31, 2010.  

The issue of entitlement to a TDIU is now before the Board for further adjudication.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As a preliminary matter, a June 2005 VA examination report shows that the Veteran is in receipt of Social Security benefits.  The AOJ should attempt to obtain the Veteran's records from the Social Security Administration (SSA).  

The Board notes that the Veteran met the schedular criteria for a TDIU and was awarded a TDIU from August 31, 2010, to October 05, 2011.  Additionally, he was awarded a 100 percent rating for his psychiatric disorder effective October 5, 2011, and Special Monthly Compensation (SMC) under U.S.C. § 1114 and 38 C.F.R. § 3.350, on October 5, 2011.  As a result, the issue before the Board is entitlement to a TDIU before August 31, 2010.  

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (a)(1) (2017).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one service-connected disability, it must be rated 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a) (2017).  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341 (a), 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

When the Board conducts a TDIU analysis, it must take into account the Veteran's education, training, and work history.  Pederson v. McDonald, 27 Vet. App. 276 (2015).  

The ultimate responsibility for a TDIU determination is a factual rather than a medical question and is an adjudicative determination made by the Board or the AOJ.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

Before August 31, 2010, the Veteran was service connected for the following disabilities:  PTSD rated at 30 percent disabling from February 23, 2004; bilateral hearing loss rated at 10 percent disabling from September 13, 1999; diabetes mellitus, type II rated at 10 percent disabling from September 11, 2008 and 20 percent from April 12, 2010; tinnitus, rated at 10 percent disabling, from September 13, 1999; and bilateral hyperhidrosis at a noncompensable rating.  Before August 31, 2010, the criteria for a schedular TDIU were not met.  

When the threshold criteria for consideration of a schedular TDIU are not met, the issue of entitlement to a TDIU may be submitted to the Director of the Compensation Service for extraschedular consideration where the Veteran is unable to secure or follow a substantially gainful occupation because of service-connected disabilities.  38 C.F.R. § 4.16 (b) (2017); Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board cannot assign an extraschedular rating in the first instance.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  The Board must decide whether to remand this case for referral to the Director of the Compensation Service for consideration of an extraschedular TDIU.  38 C.F.R. § 4.16(b).  

The Veteran provided a statement in October 2011 indicating that after being diagnosed with PTSD and being overly-medicated, he was terminated from his job with Sears and Roebuck.  Since then, he has been unable to find work, especially after telling prospective employers that he was terminated for having PTSD.  

Similarly, in his January 2012 Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, he contends that his service-connected PTSD alone, rendered him unemployable.  Additionally, he indicated that the date that he last worked was June 2004, for Sears & Roebuck, from whose employ he was released when it was found out that he was diagnosed with PTSD and was taking medication, therefor.  He has been unable to secure another job since.  

In his Form 21-8940, the Veteran indicates that he became disabled in October 2009.  He also indicates a high school education but no other educational training before he became disabled to work.  In other supporting documents of record, it is reflected that the Veteran is in possession of secondary school education, having received a GED (in service after dropping out of high school).  The evidence of record shows that before his last job at Sears as a repairman for lawn and garden equipment, he worked at a Coca-Cola plant fixing vending machines.  

Medical treatment notes dated in January 2003 shows that the Veteran was on Paxil, Risperdal, and Temazepam for his PTSD.  During that period, he was also having flashbacks of Vietnam, as well as nightmares, and would walk around unaware, until he was alerted.  

Treatment notes dated in June 2003 indicate that the Veteran "gets mad easily and [is] very frustrated if things don't go right."  

A June 2005 VA examination report notes that the Veteran had been unemployed for 15 months at which time he stated that he was "laid off" from having worked as a Sears Lawn and Garden technician for ten years.  After he was laid off, he could not find a job and so at age 62, he states he quit work and took Social Security.  

Notes dated in December 2007 indicate that the Veteran reported having been laid off due to cutbacks and that he was overmedicated for his PTSD.  

Treatment notes dated in November 2010 indicate that the Veteran reported that "after he sought treatment for PTSD in 2000, he told the management that he was having problems with his anger and not to come up behind him and touch him if he had a chainsaw in his hand, because he might hurt someone."  The clinician noted that the Veteran "believes he was also let go from this job because he was taking medication.  After being fired, the Veteran report[ed] being unable to obtain employment, because he was taking psychiatric medication.  Up until these incidents, the Veteran reports no problems with his work performance."  It was noted that the Veteran's post-military stressors included family conflict, unemployment, and health problems.  

Based on the evidence presented above, the Board finds that there is a plausible basis in the record for a conclusion that the Veteran was unable to secure and follow a substantially gainful occupation due to his service-connected PTSD.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Therefore, based on the foregoing, and consistent with the Court's September 2017 Order, the Board finds that a remand for a referral to the Director of the Compensation Service for consideration of an extraschedular TDIU is warranted.  Smith v. Shinseki, 647 F.3d 1380 (Fed. Cir. 2011).  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the Veteran's SSA records.  If the records are not available or do not exist, the AOJ should document this in the claims file and the Veteran should be notified.  

2. Refer the Veteran's TDIU claim to the Director of the Compensation Service for consideration of an extraschedular TDIU prior to August 31, 2010.   

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  




_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




